Citation Nr: 0410823	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for depressive disorder, not 
otherwise specified.

2.  Entitlement to service connection for chronic pain syndrome.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD). 

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches, joint 
pain and muscle pain claimed as due to an undiagnosed illness.   

5.  Entitlement to a rating in excess of 20 percent of lumbosacral 
strain with degenerative disc disease, L5-S1.  

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran with verified active duty 
service from December 1990 to July 1991.  It appears that the 
veteran also had periods of active duty for training and inactive 
duty training.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeals from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issues on appeal were 
before the Board in March 2003 at which time they were remanded 
for additional evidentiary and/or procedural development.  The 
back claim and TDIU claim were also before the Board in April 2001 
at which time they were remanded for additional evidentiary 
development.  Board videoconference hearings were conducted in 
October 2000 and May 2003. 

In the following decision, the Board addresses the question of 
whether new and material evidence has been received to reopen the 
claim of service connection for PTSD.  The issue of service 
connection for PTSD under a merits analysis and the remaining 
issues are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.  A September 1998 rating decision denied service connection for 
PTSD; the veteran did not appeal this decision.

2.  Certain evidence added to the record since the September 1998 
rating decision is so significant that it must be considered to 
decide the veteran's claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

Criteria

Rating actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Board notes here that the provisions of 38 C.F.R. § 3.156(a) were 
amended.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the amended version is only applicable to claims filed on 
or after August 29, 2001.  The change in the regulation therefore 
does not impact the present case as the appellant's claim was 
received at the RO in July 2000.

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v.  West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal Circuit 
decision in Hodge.  However, the "benefit of the doubt doctrine" 
does not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  Martinez 
v. Brown, 6 Vet. App. 462 (1994).

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor occurred.  
If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Analysis

The evidence of record at the time of the September 1998 rating 
decision which denied service connection for PTSD is set out 
below.  

The service personnel records that indicated that the veteran did 
not receive any awards or decorations indicative of participation 
in combat and that his primary specialty was motor transport 
operator.

At the time of a February 1997 VA Persian Gulf examination, the 
veteran reported that he served as in motor transportation unit 
while stationed in the Persian Gulf and was in multiple areas in 
the Persian Gulf war zone.  He presented a letter indicating that 
he had been exposed to depleted uranium as well as burning oil 
wells.  

In September 1998, the RO denied service connection for PTSD.  The 
RO noted that there was no confirmed diagnosis of PTSD and, in 
fact, further noted that there were no complaints of, or treatment 
for, or a diagnosis of PTSD.  The veteran was notified of the 
September 1998 rating decision and of his procedural and appellate 
rights the same month but failed to initiate an appeal.  The 
September 1998 rating decision became final in September 1999.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, in order to 
reopen this claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156. 

The evidence added to the record subsequent to the September 1998 
rating decision which denied service connection for PTSD includes 
the following:

A June 2000 VA clinical record which indicated that the veteran 
reported he was a truck driver in the service  and witnessed 
several burned bodies on the "Highway of Death" leaving Kuwait to 
Iraq.  The examiner noted that the veteran apparently put in a 
claim for PTSD.  The assessment was depressive disorder, not 
otherwise specified and chronic pain syndrome.  

A stressor statement was received in June 2001, wherein the 
veteran alleged that he had to move dead bodies from Kuwait.  He 
also witnessed burned bodies on the Highway of Death.  

The report of a VA PTSD examination in July 2001, indicated that 
the veteran reported that his job during Operation Desert Storm 
was transport driver.  He reported exposure to burnt bodies in 
Kuwait.  He stated that he had to remove the burnt bodies and the 
cars.  The veteran also felt endangered when his sergeant only 
gave him two bullets when the ground war started.  He reported 
intrusive recollections of these events.  The diagnostic 
impression was depressive disorder not otherwise specified and 
alcohol abuse in remission.  The Axis IV stressor was marital 
discord.  

A May 2002 VA clinical record includes a diagnosis of PTSD, severe 
single episode major depressive disorder without psychosis and 
rule out substance induced mood disorder.  There were references 
in the record to the veteran's participation in combat and having 
to witness and take part in atrocities during the combat.  

The Board finds the above evidence submitted subsequent to the 
September 1998 rating decision which denied service connection for 
PTSD to be new and material evidence.  The Board finds that this 
evidence is new because it had not been previously submitted to 
agency decision makers at the time of the September 1998 decision, 
and is neither cumulative nor redundant.  The Board finds that 
this evidence is material because it relates to unestablished 
facts necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim for service 
connection for PTSD.  There is now of record diagnoses of PTSD and 
the veteran's reports of in-service incidents which he has alleged 
are the genesis of the disorder.  As noted above, one of the 
reasons for the denial of the initial claim for service connection 
was that there was no diagnosis of PTSD.  Thus, the Board finds 
this evidence to be new and  material evidence and the claim is 
reopened.  The issue must be reviewed on the merits.  

At this point the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The Board also acknowledges 
that various judicial decisions have addressed the notice and 
assistance requirement of VCAA.  See generally See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 
370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 (2003); 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  However, with regard to the 
Board's decision under the new and material evidence analysis on 
the PTSD issue, there is obviously no detriment to the veteran.  
Any VCAA deficiencies with regard to the PTSD issue under an 
merits analysis and with regard to the other issues will be 
remedied by the actions directed by the Board in the remand 
section of this decision. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD has been reopened.  To 
this extent, the appeal is granted.  



REMAND

As explained above, the veteran's PTSD claim has been reopened.  
Therefore, the issue must be reviewed under a merits analysis.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  There are several 
medical records which include diagnoses of PTSD, but none of these 
diagnoses were based on the presence of a verified in-service 
stressor.  It does not appear that an attempt has been made to 
verify the claimed stressors.  Appropriate action is required in 
this regard.  If a claimed stressor or stressors is/are verified, 
then a VA PTSD examination should be conducted to determine if the 
veteran does suffer from PTSD due to the verified stressor(s). 

The veteran has claimed entitlement to a rating in excess of 20 
percent for lumbosacral strain with degenerative disc disease, L5-
S1.  In an April 2001 decision, the Board remanded the issue back 
to the RO.  The remand specifically indicated that it was 
imperative that the claims file be made available to and reviewed 
by the examiner in connection with the examination.  A VA spine 
examination was conducted in May 2002.  The veteran's 
representative has argued in a May 2003 statement that the 
examiner was not provided with medical records or a claims file to 
review as there was no mention of previous objective medical 
testing in the examination report which confirmed the veteran's 
symptomatology.  The representative has requested a new 
examination.  From a review of the May 2002 examination report it 
is not apparent if the examiner actually did review the claims 
file as directed by the Board's April 2001 remand.  A remand by 
the Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Failure of the Board to insure compliance 
with remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision.  Id.  Therefore, another 
remand is required to obtain the information previously requested.  
Additionally, the Board notes that the diagnostic criteria for 
rating disabilities of the spine were recently revised, effective 
September 26, 2003.  68 Fed. Reg. 51454-51458 (August 27, 2003).  
In view of the need for remand for development, the RO should 
include consideration of this new criteria.  The veteran's 
representative has also put forth assertions to the effect that a 
VA spine examination in May 2002 was not conducted by an examiner 
qualified to conduct such an examination.  Specifically, the 
representative asserts that the examiner was an anesthesiologist.  
Without commenting on the merits of this argument, the Board does 
emphasize that the spine examination should be conducted by an 
appropriate examiner.   

The veteran has alleged that he currently has PTSD, a depressive 
disorder and chronic pain syndrome all linked to his active duty 
service or to his service-connected disability.  A review of the 
claims files reveal that there are numerous different diagnoses of 
mental disorders including anxiety reaction, depression not 
otherwise specified, somatization disorder, personality disorders, 
chronic pain syndrome, severe single episode major depressive 
disorder without psychosis and rule out substance induced mood 
disorder, depression secondary to pain and PTSD.  The Board notes 
that some of the diagnoses of chronic pain include references to 
the veteran's back problems but they also reference non-service-
connected pain including shoulder pain the veteran experiences.  
Based on the above, the Board finds a VA examination is required 
in order to determine the nature, extent, and etiology of any 
depressive disorder and chronic pain syndrome found on 
examination.  

The claim of entitlement to a total rating based on individual 
unemployability is inextricably intertwined with the other claims 
and consideration of this issue must therefore be deferred.  
Moreover, at the May 2003 Board hearing the veteran's 
representative indicated that a claim for Social Security benefits 
was either being considered or was in the initial stages.  In view 
of the need to return the case for the reasons set forth above, 
the Board believes it appropriate to direct action to ascertain if 
such a claim for Social Security disability benefits has been 
filed and/or decided since records associated with such a claim 
would be relevant to the TDIU issue. 

While the Board regrets additional delay in this matter, 
additional action at the RO level is necessary before the Board 
may properly proceed with appellate review.  


Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should ensure compliance with all notice and assistance 
requirements set forth in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The RO should ensure that 
the appellant has been properly advised of (a) the information and 
evidence not of record that is necessary to substantiate his 
claims, (b) the information and evidence that VA will seek to 
provide, and (c) the information and evidence that the appellant 
is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

2.  The RO should contact the veteran and his representative and 
asked to furnish the following to the RO:

     a) a written description of the claimed inservice stressors 
with as much detail as possible, such as names, locations, units 
assigned to, month and year, etc.  
     b) any information regarding whether a claim has been filed 
for Social Security disability benefits and, if so, whether a 
determination was made on such a claim.  If a claim has been filed 
and or decided, the RO should take appropriate action to obtain 
copies of all administrative and medical records associated with 
such a claim. 

3.  Regardless of whether the veteran responds to the request for 
inservice stressors, the RO should review the claims files and 
prepare a summary of the claimed stressor(s) based on review of 
all pertinent documents and the veteran's statements and testimony 
regarding the claimed stressors.  This summary, all stressor 
statements, DD Forms 214 and the veteran's service personnel 
records, along with any other supporting documents, should be 
submitted to the U. S. Armed Services Center for Research of Unit 
Records (USASCRUR), at 7798 Cissna Road, Springfield, Virginia 
22150, for verification.  Any additional development recommended 
by those offices should be accomplished by the RO.  

4.  If, and only if, the claimed stressors are verified, the 
veteran should be afforded a VA psychiatric examination in order 
to determine whether he has PTSD and, if so, whether it is related 
to the verified stressor.  The claims file must be made available 
to the examiner for review in connection with the examination, and 
the examiner must be clearly told which stressor(s) has/have been 
verified.  If a medical diagnosis of PTSD cannot be made, or if 
the examiner finds that any PTSD is not related to a claimed 
stressor(s), he or she should so indicate with a detailed 
explanation for such findings. 

5.  The veteran should be afforded VA examinations by appropriate 
examiners to determine the nature, extent and etiology of any 
depressive disorder and/or chronic pain syndrome found on 
examination.  The claims folder must be made available to the 
examiners for review in connection with the examinations.  All 
necessary testing should be accomplished.  The examiner should 
record pertinent medical complaints, symptoms, and clinical 
findings.  The appropriate examiner should express an opinion as 
to whether it is at least as likely as not (e.g., a 50 percent or 
greater probability) that the veteran currently experiences a 
depressive disorder and/or chronic pain syndrome which is/are 
causally related to his period of active duty, or are proximately 
due to or the result of any service-connected disability.  If the 
examiners cannot offer a requested opinion without engaging in 
speculation that fact should be noted and a rationale should be 
provided.  

6.  The RO should also schedule the veteran for an examination by 
an appropriate examiner in order to determine the nature and 
extent of severity of his service-connected lower back disability.  
The claims file should be made available to the examiner for 
review in connection with the examination.  Any tests and studies 
deemed necessary should be accomplished at this time.  The 
examiner should specifically comment on manifestations and 
symptoms  produced by the service-connected disability.  Readings 
should be obtained concerning the veteran's range of motion of the 
lower back and any limitation of function of the parts affected by 
limitation of motion.  Additionally, the examiner should be 
requested to determine whether the lower back exhibits weakened 
movement, excess fatigability, or incoordination, and, if 
feasible, these determinations should be expressed in terms of the 
degree of additional range of motion lost or favorable or 
unfavorable ankylosis due to any weakened movement, excess 
fatigability, or incoordination.  An opinion should be expressed 
as to the degree to which pain could significantly limit 
functional ability during flare-ups or on use.  With regard to 
degenerative disc disease, the examiner should report all 
examination findings to allow for evaluation under both the old 
and the current rating criteria for degenerative disc disease.    

7.  After undertaking any additional development which the RO may 
deem necessary, the RO should review the expanded record (to 
include all evidence submitted by the veteran's representative in 
May 2003) and determine whether the benefits sough can be granted.  
The service connection for PTSD issue should be reviewed under a 
merits analysis.  With regard to the increased rating for low back 
disability issue, the RO should consider both the old and new 
rating criteria for disorders of the spine as appropriate under 
applicable laws and regulations.  The veteran and his 
representative should be furnished an appropriate supplemental 
statement of the case addressing all of the issues on appeal, and 
be afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



